                                          Case 3:20-cv-02173-WHO Document 52 Filed 01/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONA SIMON,                                        Case No. 20-cv-02173-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE FOR
                                                 v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     CITY OF BERKELEY, BERKELEY                         Re: Dkt. No. 50
                                         MENTAL HEALTH MOBIL CRISIS
                                  11     TEAM, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pro se plaintiff Jona Simon filed this 42 U.S.C. section 1983 action alleging that

                                  15   defendants City of Berkeley Mental Health Mobil Crisis Team (“City of Berkeley”), Alta Bates

                                  16   Summit Medical Center (“ABSMC”), and Alameda Health System (“AHS”) (sued herein as John

                                  17   George Psychiatric Hospital) violated his civil rights protected by the Fourth, Fourteenth, and

                                  18   Second Amendments. Dkt. No. 1. On November 5, 2020, I granted defendants ABSMC and

                                  19   AHS’s motions to dismiss the original Complaint, with leave to amend by November 25, 2020.

                                  20   Dkt. No. 25. On November 13, 2020, the City of Berkeley moved to dismiss the original

                                  21   Complaint. Dkt. No. 46. On December 2, 2020, I granted Simon’s request for extension to file an

                                  22   Amended Complaint by December 24, 2020 and denied as moot the City of Berkeley’s motion to

                                  23   dismiss the original Complaint in light of the forthcoming Amended Complaint. Dkt. No. 50. I

                                  24   warned Simon that if he “fails to file an Amended Complaint by December 24, 2020, this case will

                                  25   be dismissed for failure to prosecute.” Id. Simon has not filed an Amended Complaint or

                                  26   otherwise responded to my order.

                                  27          It is well established that district courts have sua sponte authority to dismiss actions for

                                  28   failure to prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Omstead v. Dell,
                                          Case 3:20-cv-02173-WHO Document 52 Filed 01/07/21 Page 2 of 3




                                   1   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In deciding whether to dismiss for failure to prosecute

                                   2   or comply with court orders, a district court must consider five factors: “(1) the public’s interest in

                                   3   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                   4   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and

                                   5   (5) the availability of less drastic sanctions.” Omstead, 594 F.3d at 1084 (quoting Henderson v.

                                   6   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).

                                   7          The first two factors – public interest in expeditious resolution of litigation and the court’s

                                   8   need to manage its docket – weigh in favor of dismissal. As described above, Simon was given an

                                   9   opportunity to file an Amended Complaint and failed to timely do so. I extended his deadline to

                                  10   file an Amended Complaint from November 25 to December 24, 2020, but Simon still has not

                                  11   filed an Amended Complaint or otherwise responded to my order. Without an Amended

                                  12   Complaint, the operative Complaint is deficient for the reasons stated in my November 5, 2020
Northern District of California
 United States District Court




                                  13   order. This failure to prosecute hinders my ability to move this case forward toward disposition

                                  14   and suggests that Simon does not intend to litigate this action diligently.

                                  15          The third factor – prejudice to defendant – also weighs in favor of dismissal. A rebuttable

                                  16   presumption of prejudice to defendants arises when plaintiffs unreasonably delay prosecution of

                                  17   an action. See In re Eisen, 31 F.3d 1447, 1452–53 (9th Cir. 1994). Nothing suggests such a

                                  18   presumption is unwarranted here.

                                  19          The fourth factor – public policy in favor of deciding cases on the merits – ordinarily

                                  20   weighs against dismissal. However, it is a plaintiff’s responsibility to move toward disposition at

                                  21   a reasonable pace and avoid dilatory and evasive tactics. See Morris v. Morgan Stanley, 942 F.2d

                                  22   648, 652 (9th Cir. 1991). Simon has not discharged this responsibility despite ample

                                  23   opportunity to file an Amended Complaint. Under these circumstances, the policy favoring

                                  24   resolution of disputes on the merits does not outweigh Simon’s failure to file an Amended

                                  25   Complaint within the time granted.

                                  26          The fifth factor – availability of less drastic sanctions – also weighs in favor of dismissal.

                                  27   Simon had the ample opportunity to file an Amended Complaint but did not do so.

                                  28          For the foregoing reasons, I find that the factors weigh in favor of dismissal. This action is
                                                                                          2
                                          Case 3:20-cv-02173-WHO Document 52 Filed 01/07/21 Page 3 of 3




                                   1   hereby DISMISSED without prejudice for failure to prosecute and comply with court orders

                                   2   pursuant to Federal Rule of Civil Procedure 41(b).

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 7, 2021

                                   5

                                   6
                                                                                                William H. Orrick
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
